OPINION
WOODLEY, Judge.
The offense is defrauding with a worthless check; the punishment, 240 days in jail and a fine of $500.
The record does not include a statement of facts adduced at the trial. No brief was filed in the trial court.
We note that appellant was not represented by counsel at his trial and his counsel on appeal has not been paid his fee and has become ineligible to represent appellant because he is now County Attorney of Lynn County, and has so advised appellant and this Court. No serious question as to the denial of right to counsel is pre*779sented, however, because the record reflects that after hearing the trial judge found that appellant was not indigent but was able to employ counsel if he saw fit to do so.
No error appearing, the judgment is affirmed.